Citation Nr: 1243429	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is of record.

In correspondence received in September 2010, the Veteran claimed that he had a deviated nasal septum that was incurred while on active duty.  The issue of entitlement to service connection for a deviated nasal septum has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

After reviewing the evidence of record, including the electronic, Virtual VA claims file, the Board finds that additional development by the AOJ is required before deciding the claim on appeal.

The Veteran contends that he has sleep apnea as a result of military service.

Service treatment records were silent for complaints, findings, or reference to sleep problems.  An April 1992 emergency record reflects that the Veteran presented for treatment after being sprayed in the face and on the body with diesel fuel.  He initially complained of burning in his eyes and was drenched with water, and his eyes were irrigated at the scene.  He also initially felt some inner ear burning and throat burning; however, he denied any respiratory distress, including upon arrival at the hospital.  Following a physical examination, the assessment was bilateral chemical conjunctivitis.  In an August 1993 separation report of medical history, the Veteran denied currently or ever having ear, nose, or throat trouble; shortness of breath; chronic cough; recent gain or loss of weight; or frequent trouble sleeping.  He did report a history of frequent or severe headache, sinusitis, and head injury.  A physician's summary elaborated that the Veteran was hit five years earlier in the lateral left eye, had a CTC (circular tear capsulotomy), and no follow up.  On separation examination in August 1993, no abnormalities were noted on clinical evaluation other than eczema on his feet and a tattoo.  His weight was recorded as 155 pounds.

A November 2000 polysomnographic report from Regional Sleep Disorders Center at Providence Memorial Hospital reflects that the Veteran was referred by his physician, Dr. Waldman, for a sleep study to rule out possible sleep apnea.  The impression included moderate obstructive sleep apnea and severe snoring in all positions.  He underwent further evaluation for nasal continuous positive airway pressure (NCPAP) treatment in January 2001.  On remand, the AOJ should ask the Veteran to provide records from Dr. Waldman or authorize the AOJ to obtain them.

In September 2004, the Veteran was reevaluated for NCPAP at Del Sol Medical Center Sleep Disorders Center.  The Veteran reported that he was diagnosed with obstructive sleep apnea in January 2001.  It was noted that he was currently drinking heavily every day, he gained 15 pounds over the last year, and he smoked two packs of cigarettes per week.

In a November 2007 VA biopsychosocial questionnaire, the Veteran reported smoking one-half pack of cigarettes per day for 18 years (since 1989).

In September 2008, the Veteran described poor sleep, morning headaches, and daytime fatigue to his VA primary care physician.  His weight was recorded as 210 pounds.  The assessment included symptoms consistent with obstructive sleep apnea, and he was referred for a sleep study.  An October 2008 VA mental health note reflects that the Veteran reported he had not slept well for about six months.  He disclosed that his wife passed away in March 2007, he was smoking one-half pack of cigarettes per day, and he was drinking about 12 cans of beer daily until he stopped drinking in September 2007.  The psychiatrist remarked that the Veteran's sleep problem appeared related to increased REM activity after stopping heavy drinking, but he also noted that the primary care physician had referred the Veteran for a sleep study.

A private sleep study conducted in October 2008 revealed severe obstructive sleep apnea and noted severe snoring.  The Veteran was evaluated for NCPAP treatment at another private facility in January 2009.

The Veteran's claim for service connection for sleep apnea was received in January 2009.  In an April 2009 letter, he stated that he had had sleep apnea symptoms for years, including heavy snoring and choking.  After the claim was denied, the Veteran clarified in a June 2010 letter that when he stated that he had been experiencing symptoms of sleep apnea for years, he meant after he was discharged from the service.  He added that his sleep was "severely interrupted after my discharge from military service and never before, leading me to believe that this is service connected" until a VA doctor told him he could get a service connected rating for sleep apnea.  After a statement of the case was issued in July 2010 that continued to deny the claim for service connection, the Veteran asserted in his August 2010 substantive appeal that his sleep apnea was incurred in service and continued since separation from service.

In another statement dated in August 2010, the Veteran indicated that he did not have a properly fitted mask during military service, and his snoring began after approximately two years of service.  He stated that he started receiving complaints from buddies about the snoring.  He reported that he was diagnosed with sleep apnea a few years after he got out of service, and his wife could not sleep in the same room as him.  Lay statements from family members attested that the Veteran had not snored or had sleep problems as a child.  In a "buddy" statement received in September 2010, J. A., who served with the Veteran, recalled that the Veteran was one of the louder snorers in their unit and many in the company would laugh and tease the Veteran about his snoring.  He also stated, however, that he did not remember the snoring ever being a medical problem or anyone saying that the Veteran should go to sick call for it.  Finally, he indicated that after service he would sometimes spend weekends at the Veteran's home, and it seemed like the snoring had gotten worse.

In correspondence received in November 2010, the Veteran stated that shortness of breath used to awake him while on active duty.

In February 2012, the Veteran testified that he developed sleep problems during service after diesel fuel was sprayed in his face in 1992, and he reiterated that his face mask never sealed properly.  He also questioned whether trips to the desert aggravated his symptoms because he was exposed to dirt, dust, and wind.  He stated that he never sought treatment during service because he was stubborn, but as his symptoms progressed, he eventually sought treatment.

In March 2012, another buddy, C. R., stated that he shared a room with the Veteran before the Veteran's wife arrived at Fort Riley, and he noticed that the Veteran would snore slightly after the visit to the emergency room.

The Veteran was not afforded a VA examination.  VA must provide a medical opinion when four elements are met: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) the evidence establishes that the claimant suffered an in-service event, injury, or disease; (3) there is evidence that a disability or recurrent symptom of a disability may be associated with the claimant's service; and (4) there is insufficient evidence for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006).

Here, the Board finds that there is competent medical evidence of a current sleep apnea disability, which was diagnosed in November 2000.  The April 1992 diesel fuel accident is documented in service treatment records.  The record also contains lay evidence attesting that the Veteran did not snore before service and that he began to snore shortly after the April 1992 diesel fuel accident or shortly after service.  Thus, the record shows there is evidence that the claimed disability may be associated with military service.  Nevertheless, the evidence of record is insufficient to make a decision on the claim.  Therefore, a VA examination is required.

On remand, the AOJ should also obtain treatment records from the El Paso VA Health Care System dated from June 2010 to the present that may be related to the claim for sleep apnea.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

In particular, the Veteran should be advised to submit the records from Dr. Waldman, who referred the Veteran for the November 2000 sleep study, or authorize the AOJ to obtain them.

Even if the Veteran does not respond, the AOJ should obtain from the El Paso VA Health Care System records of evaluation and treatment for sleep apnea dated from June 2010 to the present.

2.  Upon completion of the above, the AOJ should arrange for the Veteran to be scheduled for an examination by a clinician with the appropriate expertise to assess the claim.  The claims folder must be reviewed by the examiner as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner is advised that the Veteran is claiming that his sleep apnea initially manifested by snoring after he was sprayed in the face with diesel fuel in April 1992, and that he was exposed to dirt, dust, and wind during trips to the desert during service.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is related to his military service.  A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder.)  The examiner should specifically set forth the medical reasons for accepting or rejecting the statements regarding onset and continuity of symptoms since military service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion with respect to sleep apnea can be obtained.)

3.  The AOJ must ensure that the medical examination report and opinion complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

